Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 2 September 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My Dear daughter
Quincy Sepbr 2d 1815—


Your Letter of July 9th was joyfully received by me, it was not untill your Letter arrived, that I had any certain knowledge where you were, altho I had presumed from mr Adams Letter of 19 March from Paris, that you might have reachd there, the day after your Sister Smith left it.
It grieves me to Say to you, that she has, had a Severe trial and affliction since she arrived in America, in the loss of her dear Infant, Born under your patronage, and a daughter, you must have had for it, a strong attachment, and will sympathize with her, under this berevement, I do not know whether I ought to regret, not having seen it, as it would have been an agravation to my son an for its loss.
Caroline dewint, was here upon a visit at the time, which she regreted, as your Sister had not any female friend with her as a relation, but she found kind friend’s in those who were not so by kindred
If you remain abroad, I hope the government will allow an outfit, I do not see how you can decently appear without, but they cannot form any Idea of its necesity, or how much the honor and dignity of the Country requires it.
The society You describe, is very similar to what it always has been. I found it so, when under similar circumstances I resided there; distant haughty and unpolite.
We must allow Something for their feelings, humbled as they really are, in the Eyes of all Europe, at the triumphs and victories obtaind over them, by land, and by sea. It is only Americans who forgive their Enemies, and Hug them too!
there is very little Friendship, or cordiality in the polite circles, you find much more of it, in the country, in the middle walks of Life.
By the King I was always treated politely, I cannot say so much in favour of her Majesty. I despised, and looked down upon her, and as seldom as decency, and the duty I owed to my country requird gave her an opportunity of displaying her Airs.
I have a curiosity of knowing something of the said princess of Salm whom the Duke of Cumberland has married,—as so much freedom has been used in the House of commons, with both their Characters, it will not be any slander, to relate what has given so much disgust to the Royall Family. can it be any thing worse then his hopefull Brothers have pratised?
 Alas Alas! poor France, how will order spring out of confusion, how many more humane victims must be offerd up before tranquility will succeed?
what will England; or the Allies dare to do with Napolean. must not his person be held sacred by the Laws to which as a prisoner of war he has Surrenderd?
I should not have feard him, if he had come to America, but it was fortunate that he did not. it would have caused a good deal of warmth, and excited much party Spirit.
at present we are tranquil Electioneering for the presidency has not yet commenced—mr Madison is so popular that he might be reelected if he chose to retain the Station. I think mr Munroe will be the candidate who will carry the vote. I wish mr Dexter might be chosen for Vice President.
I hope you will continue to write to me frequently, the Letter before me disproves your assertion, "that you are not a good correspondent," and you must permit me to be a judge in this case by adding my testimony to that of the letter, which does great honor to the writer need I add my assurance of the affection and / attachment with which I am / your Mother

Abigail Adams




